Title: To James Madison from David Montague Erskine, 6 November 1807
From: Erskine, David Montague
To: Madison, James



Sir,
Washington November 6: 1807.

I have the Honor to transmit to you an Extract of a Letter from Captain Sir Robert Laurie Bart, respecting some British Seamen, Deserters from His Majesty’s Service, stated to be now serving on board the United States Frigate Chesapeake; and beg to request that the Government of the United States will cause such Steps to be taken as may be thought proper on the Occasion.  I have the Honor to be, with great Consideration and Respect, Sir your most obedient humble Servant

D. M. Erskine

